Citation Nr: 1435097	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Service connection for diabetes mellitus type II, claimed as due to herbicide exposure.  

2.  Service connection for peripheral neuropathy, claimed as due to herbicide exposure. 

3.  Service connection for bilateral toe condition. 

4.  Service connection for precancerous lip condition. 

5.  Service connection for atrial fibrillation. 

6.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

7.  Whether new and material evidence has been received to reopen a claim for service connection for right index finger injury with granuloma. 

8.  Whether new and material evidence has been received to reopen a claim for service connection for right ankle condition. 

9.  Whether new and material evidence has been received to reopen a claim for service connection for left ankle sprain. 

10.  Whether new and material evidence has been received to reopen a claim for service connection for cervical spine condition. 

11.  Whether new and material evidence has been received to reopen a claim for service connection for back condition. 

12.  Service connection for carpal tunnel syndrome of the right arm including, hand, wrist, and forearm as due to service-connected right wrist condition. 

13.  Entitlement to an increased evaluation for degenerative joint disease, residuals, right wrist, right hand dominant, currently evaluated at 30 percent disabling.

14.  Entitlement to a temporary 100 percent evaluation based on surgery necessitating at least one month convalescence, surgery with severe postoperative residuals or treatment with immobilization by cast of one major joint or more. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to April 1961, with subsequent Air National Guard and Air Force Reserve service. 

The Veteran passed away in September 2011.  He is survived by the appellant, his widow.  The appellant filed a motion with the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, to be substituted for the Veteran in the instant appeal.  Under 38 U.S.C.A. § 5121A (West Supp. 2012) persons who would be eligible for accrued benefits may be substituted for a service person who dies during the pendency of an appeal.  Pursuant to the cited statute, the RO granted the motion for substitution.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  To that end, the Board of Veterans' Appeals (Board) herein refers to the Veteran's widow as the appellant in this matter.

Turning to the procedural history of this claim, these matters come before the Board on appeal from February 2007 and May 2009 rating decisions of the RO in New York, New York. 

In this case, the Veteran contended that his diabetes mellitus type II and peripheral neuropathy were due to herbicide exposure.  He did not contend, and the evidence does not suggest, that either disability otherwise had its onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection for diabetes mellitus type II and peripheral neuropathy.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The issues of whether new and material evidence has been received to reopen claims for service connection for bilateral hearing loss, right index finger injury with granuloma, right ankle condition, left ankle sprain, cervical spine condition and a back condition; service connection for carpal tunnel syndrome of the right arm including, hand, wrist, and forearm as due to service-connected right wrist condition; and entitlement to a temporary 100 percent evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Herbicide exposure during the Veteran's period of active military service has not been established.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran incurred or aggravated diabetes mellitus as a result of exposure to herbicide.

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran incurred or aggravated peripheral neuropathy as a result of exposure to herbicide.

4.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's bilateral toe condition is related to active duty.

5.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's precancerous lip condition is related to active duty.

6.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's atrial fibrillation is related to active duty.

7.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's degenerative joint disease, residuals, right wrist, right hand dominant, result in any ankylosis.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2.  Peripheral neuropathy was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

3.  A bilateral toe condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  A precancerous lip condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  Atrial fibrillation was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

6.  The criteria for an evaluation in excess of 30 percent for degenerative joint disease, residuals, right wrist, right hand dominant, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5214 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided to the appellant by a February 2013 letter and the claims were subsequently reajudicated in a supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, VA examination reports, records from the Social Security Administration (SSA) and statements by the Veteran and the appellant.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded VA examinations of the right wrist in July 2006 and September 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although only the July 2006 VA examination included a review of the Veteran's claims file, the evaluations were to assess the current levels of the disability.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4). 

The Board notes that the Veteran has not had a VA examination specifically for his claims for service connection for diabetes mellitus type II, claimed as due to herbicide exposure; peripheral neuropathy, claimed as due to herbicide exposure; bilateral toe condition; precancerous lip condition and atrial fibrillation.

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that a medical opinion is not needed for these claims.  As discussed below, the Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to the claimed disabilities.  Thus, the second McLendon element is not satisfied with respect to these claims and a remand in order to obtain a supplemental opinion regarding these issues is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

In addition, there is no medical evidence indicating that these disabilities may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied with respect to these claims.  

The Board recognizes that the Court in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  

However, even considering the low threshold established here, none of the credible evidence of record in this case contains any indication that the Veteran's claimed disabilities might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding these issues is not required under McLendon.  See Soyini, supra.

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training during which the individual concerned was disabled from an injury, but not disease, incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from a disease or injury incurred in, or aggravated, while performing ACDUTRA or from an injury, but not disease, incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Turning to the Veteran's claims for service connection for diabetes mellitus and peripheral neuropathy, VA regulations provide that type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes) and acute and subacute peripheral neuropathy may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era, as well as in certain other specific areas established by the Department of Defense (DoD). 

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Here, the Veteran's service personnel records and DD214 do not show, and the Veteran has not argued, that he ever served in Vietnam.  Accordingly, he is not entitled to a presumption of herbicide exposure unless it can be shown that he served in an area during a time in which herbicides were sprayed.  

Neither the Veteran nor the appellant have submitted evidence that he served in such an area, despite several requests.  A March 2006 VA treatment record reflects that the Veteran denied exposure to Agent Orange.  The Board finds that this history is particularly significant, as the Veteran offered it to a health care provider in the course of seeking medical treatment.  

In light of the failure by the Veteran and the appellant to provide information as to where and how the Veteran was exposed to herbicide, as well as the lack of evidence before the Board of any actual exposure, the Board finds that the Veteran's alleged exposure to herbicides during active service has not been established.  

Because the Board finds that the Veteran did not have herbicide exposure during active service, the presumption of service connection for diabetes and peripheral neuropathy based on herbicide exposure does not apply.  See 38 C.F.R. §§ 3.307, 3.309.  Likewise, service connection for diabetes mellitus and peripheral neuropathy based on herbicide exposure cannot be established on a direct basis because the Board finds that the Veteran did not have such exposure.  See Combee, supra.

The Board has given careful consideration to the Veteran's general assertions of herbicide exposure.  However, for the reasons discussed above, the Board finds that such herbicide exposure has not been established.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for diabetes mellitus, type II, or peripheral neuropathy, each claimed as secondary to exposure to herbicides.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the Veteran's claims for service connection for a bilateral toe condition, a precancerous lip condition and atrial fibrillation, certain chronic diseases, including cardiovascular renal disease, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to a bilateral toe condition, a precancerous lip condition and atrial fibrillation.  

There is no evidence of cardiovascular renal disease within one year of the Veteran's separation.  Thus, presumptive service connection for atrial fibrillation is not warranted.  In fact, the post-service medical records are negative for a bilateral toe condition, a precancerous lip condition and atrial fibrillation for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA medical records reflect complaints and treatment in 2004 to 2007 of bilateral erythematic toes, bleeding left great toe, right foot corn, pain in the toes, flat feet, fibrosis of the toes and left foot blisters and sores.  Private medical records dated in 2006 reflect actinic keratosis in 2005.  A July 2006 VA examination provides a pertinent diagnosis of atherosclerotic heart disease with atrial fibrillation.  It notes that a January 2005 x-ray showed atrial fibrillation.  

However, the VA and private treatment records do not link any current diagnoses to the Veteran's active duty.  In fact, the medical record is negative for any competent medical evidence relating the Veteran's bilateral toe condition, precancerous lip condition and atrial fibrillation to the Veteran's active duty.  

The Board acknowledges the general assertions by the Veteran and the appellant in support of the claims for service connection.  The Veteran and the appellant are competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the general assertions by the Veteran and the appellant do not constitute medical evidence in support of the claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's bilateral toe condition, precancerous lip condition and atrial fibrillation are related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the general assertions by the Veteran and the appellant cannot constitute competent medical evidence in support of the claims.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a bilateral toe condition, a precancerous lip condition or atrial fibrillation.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's right wrist disability is evaluated under Diagnostic Code 5010-5214.  The Rating Schedule provides that a 40 percent evaluation is warranted for ankylosis of the major wrist in any other position, except favorable.  Diagnostic Code 5214. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for right wrist disability.  There is simply no evidence that the Veteran's range of motion of the right wrist warrants a higher initial evaluation.

The report of the July 2006 VA examination provides that the Veteran's right wrist was normal on inspection and palpitation.  Dorsiflexion was from zero to 50 degrees without pain.  Palmar flexion was from zero to 60 degrees without pain.  Radial deviation was from zero to 10 degrees without pain, and ulnar deviation was from zero to 20 degrees without pain.  Repetitive exercises did not cause any further reduction in these ranges of motion.

The report of the September 2008 VA examination provides that the Veteran's right wrist was slightly tender on deep palpation on the anterior side.  Dorsiflexion was from zero to 25 degrees with pain starting at 20 degrees.  Palmar flexion was from zero to 30 degrees with pain starting at 20 degrees.  Radial deviation and ulnar deviation were from zero to 10 degrees, without pain.  Repetitive exercises did not reduce these ranges of motion in the right wrist to any significant degree.  

The foregoing evidence simply does not show that the Veteran's right wrist did had any ankylosis, and thus an evaluation in excess of 30 percent is not warranted under Diagnostic Code 5214.  

The Board is aware of the Veteran's reported symptoms of pain with flare-ups, requiring injections, as set forth in the VA examination reports.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is competent to report elbow symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated. 

The observable symptoms that the Veteran described during the VA examinations do not satisfy the criteria for an evaluation in excess of 30 percent.  As noted above, the foregoing evidence does not support a higher evaluation under Diagnostic Code 5214.  Moreover, the foregoing evidence does not show that pain, due to the service-connected disability, has caused functional loss similar to ankylosis that would warrant an evaluation in excess of 30 percent under Diagnostic Code 5214.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran described pain.  The rating criteria and Deluca, supra, contemplate this impairment.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran and the appellant have not asserted, and the evidence does not show, that his right wrist disability rendered him unable to secure and follow a substantially gainful occupation. 

In sum, the preponderance of the evidence is against an evaluation in excess of 30 percent for degenerative joint disease, residuals, right wrist, right hand dominant, and therefore the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for diabetes mellitus, claimed as due to herbicide exposure, is denied. 

Service connection for peripheral neuropathy, claimed as due to herbicide exposure, is denied.
 
Service connection for a bilateral toe condition is denied.

Service connection for a precancerous lip condition is denied.   

Service connection for atrial fibrillation is denied.  

An evaluation in excess of 30 percent for degenerative joint disease, residuals, right wrist, right hand dominant, is denied.  


REMAND

Additional development is required for remaining issues.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006),

A December 2013 notice letter to the appellant provided incomplete and inaccurate Kent notice.  Similarly, notice letters to the Veteran dated in December 2003, March 2006 and June 2006 provided incomplete and inaccurate Kent notice.  

Turning to the Veteran's claim for service connection for carpal tunnel syndrome of the right arm including, hand, wrist, and forearm as due to service-connected right wrist condition, in February 2009 he submitted an article addressing carpal tunnel syndrome.  The article provides that causes of carpal tunnel syndrome include arthritis.  The Veteran and the appellant are competent to assert that the Veteran's symptoms of carpal tunnel syndrome began coincident with, or after, the development of his right wrist arthritis.  See Falzone, supra.  

This evidence raises the possibility that the Veteran's carpal tunnel syndrome was related to his service-connected degenerative joint disease, residuals, right wrist.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran claimed that he was entitled to a temporary 100 percent evaluation based on May 2008 surgery for carpal tunnel syndrome.  Therefore, this claim is inextricably intertwined with the claim for service connection for carpal tunnel syndrome that is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her representative a letter giving her adequate Kent notice.  Specifically, the appellant should be informed as to the evidence and information that is necessary to reopen the service connection claims and the evidence and information that is necessary to establish entitlement to the underlying service connection claims, and which evidence, if any, the appellant is expected to obtain and submit, and which evidence will be obtained by VA.

2.  Forward the Veteran's claims folder and copies of any relevant records from the Veteran's eFolders to an appropriate VA examiner for a medical opinion.  The examiner is requested to review the claims folder in order to fully address whether it is at least as likely as not that the Veteran's carpal tunnel syndrome of the right arm including, hand, wrist, and forearm, was caused or aggravated by the Veteran's service-connected degenerative joint disease, residuals, right wrist.

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the appellant's claims.  If any of the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


